PER CURIAM.
Mqtion for an appeal from a judgment of the Casey Circuit Court, Hon. James C. Carter, Jr.,. Judge, decreeing appellee, Jesse Adams, to be the owner by adverse possession of a tract of. land containing one and two-thirds acres, worth $400, and restraining appellants, John R. Lee and wife, from making any further claim to this small parcel of land.
This is purely a fact case with conflicting evidence, but an examination of the record convinces us that it amply supports the judgment of the trial judge.
The motion for an appeal is overruled and the judgment is affirmed.
MONTGOMERY, J., not sitting.